DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-16, and 18-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Storer et al. (US 2018/0239889 A1).
The applied reference has a common applicant and a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. § 102(a)(2). This rejection under 35 U.S.C. § 102(a)(2) might be overcome by: (1) a showing under 37 C.F.R. § 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. § 102(b)(2)(A); (2) a showing under 37 C.F.R. § 1.130(b) of a prior public disclosure under 35 U.S.C. § 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. § 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Storer et al. disclose a method (shown in the flow diagrams of Figures 3A and 3B, for example) comprising detecting one or more motions in a video feed (306 in Figure 3A); generating metadata describing each of the one or more motions (308 in Figure 3A); associating the metadata with the video feed (310 in Figure 3A); receiving a query (312 in Figure 3B); and identifying, from the metadata, at least a portion of the video feed that includes a motion of the one or more motions corresponding to the query (314 in Figure 3B). Similarly, Storer et al. also disclose a system (Figure 4, for example) comprising at least one processor (463 in Figure 4); and a memory (461 in Figure 4) storing instructions, which when executed by the at least one processor causes the at least one processor to (paragraph [0044]) detect one or more motions in a video feed (306 in Figure 3A); generate metadata describing each of the one or more motions (308 in Figure 3A); associate the metadata with the video feed (310 in Figure 3A); receive a query (312 in Figure 3B); and identify, from the metadata, at least a portion of the video feed that includes a motion of the one or more motions corresponding to the query (314 in Figure 3B), as stipulated by claim 13. Finally, with respect to claim 18, Storer et al. further disclose at least one non-transitory computer readable medium storing instructions, which when executed by at least one processor, causes the at least one processor to (paragraph [0047]) detect one or more motions in a video feed (306 in Figure 3A); generate metadata describing each of the one or more motions (308 in Figure 3A); associate the metadata with the video feed (310 in Figure 3A); receive a query (312 in Figure 3B); and identify, from the metadata, at least a portion of the video feed that includes a motion of the one or more motions corresponding to the query (314 in Figure 3B).
In addition, Storer et al. also disclose that the video feed includes at least a plurality of frames of a predefined area (paragraph [0013], lines 3-5), as required by claims 2 and 14; partitioning the plurality of frames into a plurality of blocks of pixels (304 in Figure 3A), as defined in claim 3; wherein each motion of the one or more motions is associated with at least one block of pixels of the plurality of blocks of pixels (306 in Figure 3A), as further defined by claim 4; wherein each block of pixels of the plurality of blocks of pixels includes a subset of the predefined pixel area of a corresponding frame of the plurality of frames (304 in Figure 3A), as further defined by claim 5; and wherein the metadata is associated with one or more blocks of pixels of the plurality of blocks of pixels that correspond with at least one of the one or more motions that occurred across one or more frames of the plurality of frames (310 in Figure 3A), as further required by claims 6, 15, and 19. Storer et al. further disclose that the portion of the video feed includes at least one of the plurality of frames (302 in Figure 3A), as stipulated by claim 7; that the query includes at least a portion of the predefined pixel area (312 in Figure 3B), as defined in claim 8; and searching the metadata at the predefined area for one or more frames of the video feed and block pairs that include a motion of the one or more motions corresponding to the query (314 in Figure 3B), as required by claims 9 and 16.






Claims 1-2, 8, 10-14, 17-18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ryu et al. (US 2017/0040036 A1).
With respect to claim 1, Ryu et al. disclose a method comprising detecting one or more motions in a video feed (S313 in Figure 4); generating metadata describing each of the one or more motions (paragraph [0044], lines 7-10; paragraph [0056]); associating the metadata with the video feed (paragraph [0053]); receiving a query (30 in Figure 1; paragraph [0057]); and identifying, from the metadata, at least a portion of the video feed that includes motion of the one or more motions corresponding to the query (paragraph [0058]). Similarly, with respect to claim 13, Ryu et al. further disclose a system comprising at least one processor (paragraphs [0041], lines 19-20); and a memory storing instructions, which when executed by the at least one processor, causes the at least one processor (paragraph [0041]), to detect one or more motions in a video feed (S313 in Figure 4); generate metadata describing each of the one or more motions (paragraph [0044], lines 7-10; paragraph [0056]); associate the metadata with the video feed (paragraph [0053]); receive a query (30 in Figure 1; paragraph [0057]); and identify, from the metadata, at least a portion of the video feed that includes motion of the one or more motions corresponding to the query (paragraph [0058]). Finally, with respect to claim 18, Ryu et al. also disclose at least one non-transitory computer readable medium storing instructions, which when executed by at least one processor, causes the at least one processor (paragraph [0110]) to detect one or more motions in a video feed (S313 in Figure 4); generate metadata describing each of the one or more motions (paragraph [0044], lines 7-10; paragraph [0056]); associate the metadata with the video feed (paragraph [0053]); receive a query (30 in Figure 1; paragraph [0057]); and identify, from the metadata, at least a portion of the video feed that includes motion of the one or more motions corresponding to the query (paragraph [0058]).
In addition, Ryu et al. further disclose that the video feed includes at least a plurality of frames of a predefined pixel area (paragraph [0046], lines 2-3), as stipulated by claims 2 and 14; that the query includes at least a portion of the predefined pixel area (paragraph [0057], lines 6-7), as set forth in claim 8; and identifying background image data of the portion of the video feed (paragraphs [0046] and [0074]); generating foreground mask data segmenting foreground mage data, representing one or more motions, from the background image data (paragraphs [0048]-[0049], where the “blobs” surrounding the object are “masks”); selecting a set of instances of the one or more motions represented in the foreground image data (paragraph [0049], lines 9-13; importance of the object used to determine which instances (i.e., frames) of the object to include or omit); and generating a motion recap image by superimposing the set of instances of the one or more motions  onto the background image data (paragraph [0050]; Figure 5), as variously required by claims 10-12, 17, and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirakawa teaches storing information (i.e., metadata) about motion. Andersson et al. detect motion metadata. Ganster et al. select images using motion data. Lee et al. obtains metadata for moving objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
30 November 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665